Citation Nr: 1041270	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that granted service connection for PTSD and 
assigned an initial disability rating of 30 percent effective 
from February 20, 2003.  During the course of the appeal the 
initial rating was increased to 50 percent.  

The Veteran failed, without apparent cause, to appear for a 
scheduled Board hearing in November 2009.  The Veteran's request 
for a hearing is considered withdrawn. See 38 C.F.R. § 20.704(d) 
(2010).  

In the July 2010 informal hearing presentation, the 
representative waived RO consideration of any additional evidence 
associated with the claims file since the July 2009 supplemental 
statement of the case.  See 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, for the period 
since February 20, 2003, his PTSD has been manifested by total 
occupational impairment.  


CONCLUSION OF LAW

For the period since February 20, 2003, the criteria for a 100 
percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant a total rating for 
PTSD, any errors in VCAA notice or assistance are considered 
moot.  

Factual Background

A February 2003 statement from a private physician, Dr. W.D., 
indicates that the Veteran was totally disabled and unable to 
work, ever.  No further explanation was provided.  

The Veteran underwent an initial VA PTSD examination on February 
20, 2003.  At that time, the Veteran reported recurrent thoughts, 
dreams, and nightmares related to Vietnam.  He was not 
comfortable with crowds and felt that he missed out on a lot of 
social activities.  He also reported longstanding problems with 
sleep, irritability, and concentration.  He had been laid off 
since December 2001 and was concerned that he would not be able 
to find another job.  On mental status examination, the Veteran 
was neatly dressed and well-groomed.  Speech and psychomotor 
functions were normal and he was oriented to time, place, and 
person.  Memory was normal.  Mood was slightly low and affect was 
dull.  He did not have evidence of delusional or psychotic 
thinking, and there was no suicidal ideation.  Overall, insight 
and judgment were good.  Diagnosis was PTSD with depressive 
symptoms; moderate in severity.  Global assessment of functioning 
scale score was 46.  

VA records show continued mental health treatment beginning in 
2003.  The Veteran was seen at the VA mental health clinic on 
February 27, 2003.  He reported intrusive thoughts, occasional 
nightmares, guilt and hypervigilence related to Vietnam.  He 
reported prominent symptoms of depression.  On mental status 
examination, speech was of decreased or subdued rate and tone.  
Mood and affect were depressed.  Assessment was depression/PTSD.  
The examiner indicated that PTSD symptoms appeared mild to 
moderate.

In connection with his claim for Social Security benefits, the 
Veteran underwent a psychiatric evaluation in April 2003.  He 
reported that he was unable to work due to multiple medical 
problems as well as PTSD.  He reported that he was able to 
maintain his previous job for so long because the work 
environment was pretty liberal.  He was, however, written up 2 
times for inappropriate behavior.  On mental status examination, 
affect was flat.  When asked to describe his mood, he indicated 
that he did not really have a feeling and was just there.  
Attention and concentration were mildly impaired.  The examiner 
noted that the overall findings were consistent with very mild 
symptoms of PTSD.  

A May 2003 statement from Dr. W.D. indicates that the Veteran was 
totally disabled due to multiple medical conditions, including 
PTSD. 

The Veteran underwent a VA intake evaluation in June 2003.  He 
reported anhedonia, poor sleep, decreased appetite, and 
difficulty concentrating.  On mental status examination, mood was 
depressed and thought process was tangential at times.  Judgment 
and insight were intact.  Diagnosis was major depressive 
disorder.  Global assessment of functioning score was 55.   

In October 2003, the Veteran's VA treating psychiatrist (Dr. 
C.C.) submitted a statement.  She stated that the Veteran's PTSD 
symptoms included nightly insomnia, nightmares, and flashbacks a 
few times per month.  The Veteran had intrusive memories of 
Vietnam.  He was hypervigilant with poor concentration and 
startled easily.  He also avoided crowds and was socially 
isolative.  

A January 2004 statement from Dr. W.D. indicates that the Veteran 
was completely and totally disabled due to multiple medical 
conditions, to include PTSD.  He further stated that the Veteran 
was unable to work in any capacity, at any job, now or in the 
future.  

VA mental health note dated in September 2004 indicates that the 
Veteran was two days late for his appointment and had confused 
the date.  He continued to suffer from depression and PTSD.  Mood 
was dsyphoric and affect was restricted.  Global assessment of 
functioning score was 48.  Statement from Dr. C.C. dated in 
September 2004 indicates that the Veteran continued to have 
insomnia, nightmares, and intrusive memories.  He was 
hypervigilant, easily startled, and had poor concentration.  He 
was socially isolated to avoid getting irritable.  She further 
stated that he was unemployable due to his PTSD.  

VA records dated in 2005 show continued treatment for PTSD.  It 
was noted that the medicine was helping and that the Veteran was 
coping with symptoms.  In May 2005, global assessment of 
functioning score was 48.  

A Disability Determination and Transmittal Sheet dated in August 
2005 indicates that Social Security benefits were awarded with a 
disability onset date of May 2001.  Primary diagnosis was back 
disorders; and secondary diagnosis was anxiety related disorder 
(PTSD).  

On VA examination in May 2006, the Veteran reported increased 
problems with thoughts of Vietnam, more irritability, and more 
difficulty with sleep.  It was noted that the Veteran had 
recurrent and intrusive thoughts.  He had well developed 
avoidance behaviors.  He reported chronic insomnia, irritability 
with a low frustration threshold, and difficulty concentrating.  
He also reported low mood, sadness, poor energy and periodic 
guilt.  On mental status examination, mood was noticeably low and 
affect was flat.  The level of anxiety was high.  The examiner 
noted that clinically the Veteran was worse at this evaluation 
than he was in 2003.  This was principally the result of an 
increase in the frequency and intensity of symptoms.  The Veteran 
had also developed major depressive disorder that was a 
consequence of the intensity of the PTSD disorder.  Diagnoses 
were PTSD, severe; and major depressive disorder recurrent 
secondary to PTSD, moderately severe.  Global assessment of 
functioning score was 42.  

A July 2006 VA mental health note indicates the Veteran continues 
to have chronic insomnia and nightmares of claustrophobia.  Mood 
was dsyphoric and affect was anxious.  Insight and judgment were 
fair.  Statement from Dr. C.C. dated in July 2006 indicates that 
the Veteran was receiving treatment for PTSD and also had 
additional service-connected physical disabilities.  She 
indicated that due to his service-connected disability, he was 
totally disabled and unemployable.  

A December 2006 VA mental health note documents the Veteran's 
complaints that he was having a lot of problems.  He reported 
that his PTSD was worse.  Objectively, affect was brighter but 
mood was still dsyphoric.  Insight and judgment were fair.  

A July 2007 statement from Dr. C.C. indicates that the Veteran 
was totally disabled and unemployable due to PTSD.  She stated 
that he had not worked since 2001 due to his PTSD, which 
interfered with his ability to concentrate and follow tasks.  
Additionally, he was socially isolative, irritable, impulsive, 
and had poor social skills which interfered with his ability to 
maintain employment and work with others.  

VA records dated in 2008 and 2009 suggest that the Veteran was 
coping adequately and that his PTSD was chronic, but stable.  

The Board observes that additional VA examination was scheduled 
in 2008, but the Veteran failed to report.  The June 2009 
supplemental statement of the case specifically discussed the 
Veteran's failure to report.  The Veteran has not provided good 
cause for such failure and he has not requested to reschedule the 
examination.  The Board notes that as the Veteran is appealing 
the original assignment of the disability rating, his claim is 
classified as an original claim, rather than as one for an 
increased rating.  Turk v. Peake, 21 Vet. App. 565 (2008).  
Accordingly, the Board will evaluate the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2010).  

Analysis

In August 2004, the RO granted entitlement to service connection 
for PTSD as directly related to military service and assigned a 
30 percent evaluation effective February 20, 2003.  The Veteran 
disagreed with the evaluation.  In June 2006, the RO increased 
the evaluation to 50 percent disabling effective February 20, 
2003.  The Veteran subsequently perfected this appeal.  

In June 2008, the RO granted entitlement to individual 
unemployability benefits effective February 20, 2003.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental 
Disorders as follows: a 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the global assessment of functioning scores 
assigned, the Board notes that the global assessment of 
functioning scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
global assessment of functioning score of 41-50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends).  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  The Board is cognizant that 
a global assessment of functioning score is not determinative by 
itself.

The Veteran essentially contends that the currently assigned 
evaluation does not adequately reflect the severity of his 
disability.  In considering the evidence of record, the Board 
notes some inconsistencies in the level of disability as 
described by the medical professionals.  For example, the 
Veteran's PTSD has been characterized as mild, moderate, and 
severe.  The Board also acknowledges that the Veteran does not 
display many of the symptoms listed in the rating criteria for an 
evaluation in excess of 50 percent.  For example, outpatient 
records consistently note an absence of suicidal/homicidal 
ideation, neglect of personal hygiene, or psychotic behavior.  
The Board further notes that evidence of record suggests the 
Veteran currently has a girlfriend, is able to maintain family 
relationships, and does engage in some outside activities, such 
as golf.  

Notwithstanding, the record also contains statements from the 
Veteran's treating psychiatrist indicating that he is 
unemployable due to service-connected PTSD.  These statements are 
considered probative.  Additionally, the Veteran has been 
assigned fairly low global assessment of functioning scores 
throughout the appeal period, typically indicating serious 
impairment.  Thus, resolving reasonable doubt in the Veteran's 
favor, his PTSD is productive of total occupational impairment 
and a 100 percent schedular evaluation is warranted.  Staged 
ratings are not for application.  See Fenderson.

The Court has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The 
Veteran in this case has already been granted a TDIU, so further 
consideration of that issue is not warranted. 



ORDER

An initial rating of 100 percent for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


